Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because: the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter Claims 20 is rejected under 35 U.S.C. 101 because is directed towards a computer readable medium, which could be interpreted as a signal. Claims 20 claim a machine readable medium. [0022] Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium. Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer- readable media can comprise a random-access memory (RAM), a read-only memory (ROM), an electrically erasable programmable ROM (EEPROM), optical disk storage, magnetic disk storage, other magnetic storage devices, combinations of the aforementioned types of computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer.
Since the specification does not exclude carrier wave from computer readable storage medium and it is known in the art that computer readable storage medium could be carrier wave, it would be reasonable to interpret the claimed computer readable storage medium as to cover carrier wave which is considered as nonstatutory subject matter. The examiner suggests modifying the phrase “A computer-readable medium storing computer executable code for wireless communication" to be “non-transitory machine-readable storage medium” to overcome the rejection.
Therefore claims 20 is rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,15,18,19,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266 hereinafter John. 
The application is about CSI reporting with a time duration and is shown in fig. 7

    PNG
    media_image1.png
    547
    804
    media_image1.png
    Greyscale










The primary reference Wu is about signaling for multiple aperiodic CSI trigger and is shown in fig. 5 

    PNG
    media_image2.png
    407
    489
    media_image2.png
    Greyscale












The secondary reference John is about scheduling for multiple TRP operation and is shown in fig. 7

    PNG
    media_image3.png
    513
    696
    media_image3.png
    Greyscale








As to claim 1.Wu teaches  a method of wireless communication of a user equipment (UE) (Wu fig.1 a wireless communication system having multiple TRP and Ue which works according to a method), comprising:
monitoring downlink control channel (DCCH) (Wu[0038] [0039] Ue receiving i.e. monitoring  control signals i.e. PDCCH from base station i.e. TRP); 
receiving (Wu fig.5 step 501 [0068] Ue receiving from a base station i.e.  a request for  reporting M-A-CSI report i.e. N CSI), from a first TRP of the plurality of TRPs ( Wu fig.1 Ue 115 in communication with multiple TRPs), a first trigger for reporting N1 channel state information (CSI) reports within a time duration(Wu fig.5 step 501 [0068] Ue receiving from a base station i.e. a request for  reporting M-A-CSI report i.e. N CSI and [0068] Ue obtaining delay period for Ue to complete A-CSI processing which requires a specific computing power  i.e. time period see also [0070] delay period for providing A-CSI feedback) , N1 being an integer greater than 0(Wu fig. 5 [0068] Ue receiving a request to generate multiple A-CSI  i.e. M-A-CSI report M is being interpreted as multiple i.e. greater than 0);
committing to update the N1 CSI reports (Wu fig. 5 [0068] Ue determining processing and measurement to determine A-CSI feedback information and fig. 5, 503 [0070] Ue providing feedback i.e. A- CSI  feedback i.e. updated after the trigger ); and
determining that P processing units are remaining available for calculation of CSI reports while the UE is calculating the N1 CSI reports( looking at applicant specification [0065] processing unit is described as time period allocated to Ue  for computing CSI and a determination of occupied or unavailable processing  units i.e. slot based on this Wu teaches [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting  [0077][0078] delay period not enough being determined by Ue based on which Ue feeding back the previous A-CSI and Ue skipping computing CSI feedback when not enough time is not available to complete processing) , P being a number greater than or equal to zero (Wu [0068] Ue receiving a set of feedback delay i.e. processing units and the set can be greater or equal to zero) , each of the P processing units indicating a predetermined amount of computing power of the UE (Looking at applicant specification [0057] processing unit i.e. time allocated for Ue to complete CSI is being equated to computing power of Ue  based on this [0078] processing of csi process requires a specific speed i.e. time computing power for Ue (Ue capability)  to complete CSI calculation and  [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting ).
Wu teaches monitoring PDCCH from a base station but does not expressly teach monitoring a respective down link control channel (DCCH) from each of a plurality of transmission and reception points
However John  from a similar field of endeavor teaches monitoring PDCCH from a base station but does not expressly teach monitoring a respective down link control channel (DCCH) from each of a plurality of transmission and reception points(John 62/767266  [0068] PDCCH being received or monitored from two different TRPs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of John and the teaching of Wu to use two different TRP to schedule CSI reports. Because John teaches a method for improving integration of 5G with another technologies thus improving spectrum efficiency(John [0005]).

As to claim 4. The combination of Wu and John teaches all the limitations of parent claim 1
Wu teaches  further comprising sending the N1 CSI reports in an uplink channel (Wu [0040] uplink).

As to claim 5. The combination of Wu and John teaches all the limitations of parent claim 1
Wu teaches  wherein the indication is sent to the first TRP on the uplink channel(Wu [0040] uplink).

As to claim 15. Wu teaches An apparatus for wireless communication(Wu fig.1 a wireless communication system having multiple TRP and Ue) the apparatus being a user equipment (UE)(Wu fig.8 a Ue), comprising:
a memory (Wu fig. 8, 282 memory); and
at least one processor coupled to the memory(Wu fig.8 280 processor) and configured to:
monitor a downlink control channel (DCCH) (TRPs) (Wu [0039] Ue receiving i.e. monitoring  control signals i.e. PDCCH from base station i.e. TRP);  
receive(Wu fig.5 step 501 [0068] Ue receiving from a base station i.e.  a request for  reporting M-A-CSI report i.e. N CSI), a first trigger for reporting N1 channel state information (CSI) reports within a time duration(Wu fig.5 step 501 [0068] Ue receiving from a base station i.e. a request for  reporting M-A-CSI report i.e. N CSI and [0068] Ue obtaining delay period for Ue to complete A-CSI processing which requires a specific computing power see also [0070] delay period for providing A-CSI feedback) , N1 being an integer greater than 0(Wu fig. 5 [0068] Ue receiving a request to generate multiple A-CSI report M is being interpreted as multiple i.e. greater than 0);
commit to update the N1 CSI reports(Wu fig. 5 [0068] Ue determining processing and measurement to determine A-CSI feedback information and fig. 5 503 [0070] Ue providing feedback i.e. A- CSI  feedback i.e. updated after the trigger ); and
determine that P processing units are remaining available for calculation of CSI reports while the UE is calculating the N1 CSI reports( looking at applicant specification [0065] processing unit is described as time period allocated to Ue  for computing CSI and a determination of occupied or unavailable processing  units i.e. slot based on this Wu teaches [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting  [0077][0078] delay period not enough being determined by Ue based on which Ue feeding back the previous A-CSI and Ue skipping computing CSI feedback when not enough time is not available to complete processing) , P being a number greater than or equal to zero(Wu [0068] Ue receiving a set of feedback delay i.e. processing units and the set can be greater or equal to zero) , each of the P processing units indicating a predetermined amount of computing power of the UE(Looking at applicant specification [0057] processing unit i.e. time allocated for Ue to complete CSI is being equated to computing power of Ue  based on this [0078] processing of csi process requires a specific speed i.e. time computing power for Ue (Ue capability)  to complete CSI calculation and  [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting ).
Wu teaches monitoring PDCCH from a base station but does not expressly teach monitoring a respective down link control channel (DCCH) from each of a plurality of transmission and reception points
However John  from a similar field of endeavor teaches monitoring PDCCH from a base station but does not expressly teach monitoring a respective down link control channel (DCCH) from each of a plurality of transmission and reception points(John 62/767266  [0068] PDCCH being received or monitored from two different TRPs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of John and the teaching of Wu to use two different TRP to schedule CSI reports. Because John teaches a method for improving integration of 5G with another technologies thus improving spectrum efficiency(John [0005]).

As to claim 18. The combination of Wu and John teaches all the limitations of parent claim 15,
Wu teaches wherein the at least one processor is further configured to send the N1 CSI reports in an uplink channel(Wu [0040] uplink).

As to claim 19. The combination of Wu and John teaches all the limitations of parent claim 18,
Wu teaches wherein the indication is sent to the first TRP on the uplink channel(Wu [0040] uplink).

As to claim 20. Wu teaches  a computer-readable medium storing computer executable code for wireless communication of a user equipment (UE) (Wu fig. 8, 282 memory and processor 280); comprising code to:
monitor a  downlink control channel (DCCH) (TRPs) (Wu [0039] Ue receiving i.e. monitoring  control signals i.e. PDCCH from base station i.e. TRP); 
receive(Wu fig.5 step 501 [0068] Ue receiving from a base station i.e.  a request for  reporting M-A-CSI report i.e. N CSI), from a first TRP of the plurality of TRPs( Wu fig.1 Ue 115 in communication with multiple TRPs), a first trigger for reporting N1 channel state information (CSI) reports within a time duration(Wu fig.5 step 501 [0068] Ue receiving from a base station i.e. a request for  reporting M-A-CSI report i.e. N CSI and [0068] Ue obtaining delay period for Ue to complete A-CSI processing which requires a specific computing power see also [0070] delay period for providing A-CSI feedback) , N1 being an integer greater than 0(Wu fig. 5 [0068] Ue receiving a request to generate multiple A-CSI report M is being interpreted as multiple i.e. greater than 0);;
commit to update the N1 CSI reports(Wu fig. 5 [0068] Ue determining processing and measurement to determine A-CSI feedback information and fig. 5 503 [0070] Ue providing feedback i.e. A- CSI  feedback i.e. updated after the trigger ); and
determine that P processing units are remaining available for calculation of CSI reports while the UE is calculating the N1 CSI reports( looking at applicant specification [0065] processing unit is described as time period allocated to Ue  for computing CSI and a determination of occupied or unavailable processing  units i.e. slot based on this Wu teaches [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting  [0077][0078] delay period not enough being determined by Ue based on which Ue feeding back the previous A-CSI and Ue skipping computing CSI feedback when not enough time is not available to complete processing) , P being a number greater than or equal to zero(Wu [0068] Ue receiving a set of feedback delay i.e. processing units and the set can be greater or equal to zero) , each of the P processing units indicating a predetermined amount of computing power of the UE(Looking at applicant specification [0057] processing unit i.e. time allocated for Ue to complete CSI is being equated to computing power of Ue  based on this [0078] processing of csi process requires a specific speed i.e. time computing power for Ue (Ue capability)  to complete CSI calculation and  [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting ).
Wu teaches monitoring PDCCH from a base station but does not expressly teach monitoring a respective down link control channel (DCCH) from each of a plurality of transmission and reception points
However John  from a similar field of endeavor teaches monitoring PDCCH from a base station but does not expressly teach monitoring a respective down link control channel (DCCH) from each of a plurality of transmission and reception points(John 62/767266  [0068] PDCCH being received or monitored from two different TRPs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of John and the teaching of Wu to use two different TRP to schedule CSI reports. Because John teaches a method for improving integration of 5G with another technologies thus improving spectrum efficiency(John [0005]).

Claims 2,3,6,7,8,10,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266) hereinafter John and in view of Kim et al. (US-PG-PUB 2020/0314677 A1).

As to claim 2. The combination of Wu and John  teaches all the limitations of parent claim 1
The combination of Wu and John does not teach further comprising sending an indication associated with the P processing units to one or more of the plurality of TRPs, wherein the indication indicates that the P processing units are available at the UE.
However Kim from a similar field of endeavor teaches further comprising sending an indication associated with the P processing units to one or more of the plurality of TRPs, wherein the indication indicates that the P processing units are available at the UE (Kim [0115][0116][0119] Ue sending an indication to base station i.e. TRP about his capability to compute CSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application combine the teaching of Kim and the combined teaching of Wu and John to replace the delay value as taught by Wu by the capacity as taught by Kim in order to convey to the base station his computational power. Because Kim teaches a method for reporting A-CSI report in more efficient way, thus providing efficient spectrum utilization (Kim [0014]).

As to claim 3. The combination of Wu and John teaches all the limitations of parent claim 1
The combination of Wu and John does not teach further comprising sending an indication associated with the P processing units to one or more of the plurality of TRPs, wherein the indication indicates that the N1 CSI reports that are committed to be updated.
However Kim from a similar field of endeavor teaches further comprising sending an indication associated with the P processing units to one or more of the plurality of TRPs(Kim [0115][0116][0119] Ue sending an indication to base station i.e. TRP about his capability to compute CSI), wherein the indication indicates that the N1 CSI reports that are committed to be updated(Kim [0115] Ue committing to send reports for up to  m CSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application combine the teaching of Kim and the combined teaching of Wu and John to replace the delay value as taught by Wu by the capacity as taught by Kim in order to convey to the base station his computational power. Because Kim teaches a method for reporting A-CSI report in more efficient way, thus providing efficient spectrum utilization (Kim [0014]).

As to claim 6. The combination of Wu and John  teaches all limitations of parent claim 1,
	Wu teaches receiving (Wu fig.5 step 501 [0068] Ue receiving from a base station i.e.  a request for  reporting M-A-CSI report i.e. N CSI), from a first TRP of the plurality of TRPs ( Wu fig.1 Ue 115 in communication with multiple TRPs), a first trigger for reporting N1 channel state information (CSI) reports within a time duration(Wu fig.5 step 501 [0068] Ue receiving from a base station i.e.  a request for  reporting M-A-CSI report i.e. N CSI and see also [0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting ),
	Wu teaches trigger for  M CSI reports within the time duration, M being an integer greater than 0 (Wu[0068] Ue obtains a set of delay periods corresponding to  M-A-CSI reporting ),
However does not expressly teach from a second TRP of the plurality of TRPs, a second trigger for reporting
However John from a similar field of endeavor teaches from a second TRP of the plurality of TRPs, a second trigger for reporting M CSI reports within the time duration, M being an integer greater than 0 (John fig.8 [0083] 1st and second trigger being received  and [0084] triggering can be a PDCCH communication).
Thus. It would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of John and the teaching of Wu to use to communicate with two different TRP for scheduling A-CSI. Because John teaches a method for resolving control signal in 5G environment in which multiple TP is communicating with a UE, thus providing efficient spectrum utilization (John [0003][0004]).
The combination of Wu and John does not teach determining that the P processing units are not sufficient for calculating the N1 CSI reports and the M CSI reports concurrently; and
determining that the N1 CSI reports have a priority level greater than a priority level of the M CSI reports, wherein the N1 CSI reports are committed to be updated based on the priority levels of the N1 CSI reports and the M CSI reports.
However Kim teaches determining that the P processing units are not sufficient for calculating the N1 CSI reports and the M CSI reports concurrently(Kim [0114] Ue not having enough capabilities for CSI computations for different TRP) ; and
determining that the N1 CSI reports have a priority level greater than a priority level of the M CSI reports(Kim [0114] Ue not having enough capabilities for CSI computations for different TRP and index based on which probity is determined based on which CSI for specific AP is preferentially computed ), wherein the N1 CSI reports are committed to be updated based on the priority levels of the N1 CSI reports and the M CSI reports (Kim [0114] Ue not having enough capabilities for CSI computations for different TRP and index based on which probity is determined based on which CSI for specific AP is preferentially computed ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application combine the teaching of Kim and the combined teaching of Wu and John to replace the delay value as taught by Wu by the capacity as taught by Kim in order to convey to the base station his computational power. Because Kim teaches a method for reporting A-CSI report in more efficient way, thus providing efficient spectrum utilization (Kim [0014]).

As to claim 7. The combination of Wu, John and Kim  teaches all limitations of parent claim 6, 
Wu teaches  selecting N2 CSI reports from the M CSI reports such that the P processing units are sufficient for calculating the N2 CSI reports(Wu [0077] a delay period being selected for reporting of  a number X of the M-A-CSI and X is lower than M), N2 being an integer greater than 0 and no more than M (Wu [0077] a delay period being selected for reporting of  a number X of the M-A-CSI and X is lower than M),
calculating and updating the N1 CSI reports(Wu [0077] a delay period being selected for reporting of  a number X of the M-A-CSI and X is lower than M),
calculating and updating the N2 CSI reports  (Wu [0077][0078] multiple CSI being calculated and reported); and
preparing M-N2 uncalculated CSI reports(Wu [0078] not enough capacity based on which previously computed CSI being sent).

As to claim 8. The combination of Wu, John and Kim   teaches all limitations of parent claim 7, further comprising:
The combination of Wu, John and Kim  wherein the preparing the M-N2 uncalculated CSI reports uses CSI reports calculated previously or dummy CSI reports(Wu [0078] not enough capacity based on which previously computed CSI being sent).

As to claim 10. The combination of Wu, John and Kim  teaches all limitations of parent claim 6, 
The combination of Wu and John  does not teach wherein the priority levels between the N1 CSI reports and the M CSI reports are determined based on indices identifying the first TRP and the second TRP, respectively.
However Kim from a similar field of endeavor teaches wherein the priority levels between the N1 CSI reports and the M CSI reports are determined based on indices identifying the first TRP and the second TRP, respectively (Kim [0114] indexes in connection with CSI based on which a priority is determined).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application combine the teaching of Kim and the combined teaching of Wu and John to replace the delay value as taught by Wu by the capacity as taught by Kim in order to convey to the base station his computational power. Because Kim teaches a method for reporting A-CSI report in more efficient way, thus providing efficient spectrum utilization (Kim [0014]).

As to claim 16. The combination of Wu and John  teaches all the limitations of parent claim 15,
The combination of Wu and John does not teach wherein the at least one processor is further configured to send an indication associated with the P processing units to one or more of the plurality of TRPs, wherein the indication indicates that the P processing units are available at the UE. 
However Kim from a similar field of endeavor teaches wherein the at least one processor is further configured to send an indication associated with the P processing units to one or more of the plurality of TRPs(Kim [0115][0116][0119] Ue sending an indication to base station i.e. TRP about his capability to compute CSI), wherein the indication indicates that the P processing units are available at the UE (Kim [0115][0116][0119] Ue sending an indication to base station i.e. TRP about his capability to compute CSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application combine the teaching of Kim and the combined teaching of Wu and John to replace the delay value as taught by Wu by the capacity as taught by Kim in order to convey to the base station his computational power. Because Kim teaches a method for reporting A-CSI report in more efficient way, thus providing efficient spectrum utilization (Kim [0014]).

As to claim 17. The combination of Wu and John teaches all the limitations of parent claim 16,
The combination of Wu and John does not teach wherein the at least one processor is further configured to send an indication associated with the P processing units to one or more of the plurality of TRPs, wherein the indication indicates that the N1 CSI reports that are committed to be updated.
However Kim from a similar field of endeavor teaches wherein the at least one processor is further configured to send an indication associated with the P processing units to one or more of the plurality of TRPs, (Kim [0115][0116][0119] Ue sending an indication to base station i.e. TRP about his capability to compute CSI), wherein the indication indicates that the N1 CSI reports that are committed to be updated(Kim [0115] Ue committing to send reports for up to  m CSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application combine the teaching of Kim and the combined teaching of Wu and John to replace the delay value as taught by Wu by the capacity as taught by Kim in order to convey to the base station his computational power. Because Kim teaches a method for reporting A-CSI report in more efficient way, thus providing efficient spectrum utilization (Kim [0014]).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266) hereinafter John, in view of Kim et al. (US-PG-PUB 2020/0314677 A1) and in view of Yoo et al. (US-PG-PUB 2013/0114455) 

As to claim 9. The combination of Wu, John and Kim   teaches all limitations of parent claim 7, 
The combination of Wu, John and Kim  does not teach wherein each of the uncalculated (M-N2) CSI reports is represented by a predefined sequence.
However, Yoo from a similar field of endeavor teaches wherein each of the uncalculated (M-N2) CSI reports is represented by a predefined sequence (Yoo [0096] a random sequence of CSI reports).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yoo and the combined  teaching Wu, John and Kim to use a sequence or series for reported and unreported CSI. Because Yoon teaches a method of avoiding colliding CSI report by using a predetermined sequence, thus providing efficient spectrum utilization (Yoon [0005]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266) hereinafter John, in view of Kim et al. (US-PG-PUB 2020/0314677 A1) and in view of El Hams et al. (US-PG-PUB 2022/0078768 A1).

As to claim 11. The combination of Wu, John and Kim  teaches all limitations of parent claim 6, 
The combination of Wu, John and Kim  does not teach wherein receiving, a first configuration identifier for generating a seed for deriving channel state information (CSI) reference signals associated with the first TRP; and
receiving, a second configuration identifier for generating a seed for deriving channel state information (CSI) reference signals associated with the second TRP, wherein the priority levels of the N1 CSI reports and the M CSI reports are determined based on the first configuration identifier and the second configuration identifier, respectively. 
However El Hamss from a similar field of endeavor teaches wherein receiving (Elhamss [0157] a RRC signaling being received related to [0157] CSI), a first configuration identifier for generating a seed for deriving channel state information (CSI) reference signals associated with the first TRP (El Hamss [0157] an identifier related to or index related to CORESET from which a CSI can be identified and a RNTI which allow for identification of TRP); and
receiving, a second configuration identifier for generating a seed for deriving channel state information (CSI) reference signals associated with the second TRP(El Hamss [0157] an identifier related to or index related to CORESET from which a CSI can be identified and a RNTI which allow for identification of TRP and an information element (IE) which is a second identifier and [0160] a mapping table); wherein the priority levels of the N1 CSI reports and the M CSI reports are determined based on the first configuration identifier and the second configuration identifier, respectively (El Hamss [0157] an identifier allowing to determine priority of CSI related to different service), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of El Hamss and the combined teaching of Wu and John  to use an identifier to derive csi configuration. Because El Hamss teaches for determining a priority based on index, thus providing for efficient spectrum utilization (El Hamss [0004]).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266) hereinafter John, in view of Kim et al. (US-PG-PUB 2020/0314677 A1) and in view of Cirik (WO 2020/198645 A1)

As to claim 12. The combination of Wu, John and Kim  teaches monitoring of DCCH from first TRP and second TRP, furthermore the combination of Wu and John teaches slot 
 	However combination of Wu, John and Kim  does not teach  wherein the respective DCCH from the first TRP is monitored on a first control resource set (CORESET) in a particular slot and associated with a first CORESET identifier, wherein the respective DCCH from the second TRP is monitored on a second control resource set (CORESET) in the particular slot and associated with a second CORESET identifier, wherein the priority levels of the N1 CSI reports and the M CSI reports are determined based on the first CORESET identifier and the second CORESET identifier, respectively.
However Cirik from a similar field of endeavor teaches teach  wherein the respective DCCH from the first TRP is monitored on a first control resource set (CORESET) in a particular slot and associated with a first CORESET identifier (Cirik [0452] a first coreset index related to a first TRP and based on which a priority is determined), wherein the respective DCCH from the second TRP is monitored on a second control resource set (CORESET) in the particular slot and associated with a second CORESET identifier(Cirik [0452] a first coreset index related to a first TRP and based on which a priority is determined and [0214] a coreset-ID), wherein the priority levels of the N1 CSI reports and the M CSI reports are determined based on the first CORESET identifier and the second CORESET identifier, respectively(Cirik [0452] a first coreset index related to a first TRP and based on which a priority I determined [0214] a coreset-ID).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Citric and the combined teaching of Wu, John and Kim   to use a coreset identifier based on which priority is determined. Because Citric teaches a method of avoiding of overlapping of UCI, thus providing efficient spectrum utilization (Citrik [0034]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266) hereinafter John, in view of Kim et al. (US-PG-PUB 2020/0314677 A1) and in view of Tang (US-PG-PUB 2021/0007067 A1).

As to claim 13. The combination of Wu, John and Kim  teaches all limitations of parent claim 6, 	
The combination of Wu, John and Kim  does not teach  wherein the UE communicates with the first TRP using a first radio access technology (RAT), wherein the UE communicates with the second TRP using a second RAT.
	However Tang from a similar field of endeavor teaches wherein the UE communicates with the first TRP using a first radio access technology (RAT), wherein the UE communicates with the second TRP using a second RAT(Tang [0084[0085] a first TRP and  a second TRP each of different types LTE and NR).
	Thus, it would have been obvious to  a person of ordinary skills before the effective filling date of the application to combine the teaching of Tang and the combined teaching of Wu, John and Kim   to use provide CSI reports for different type of RAT. Because Tang teaches a method for reducing the complexity of signal detection in multi-rat thus providing efficient spectrum utilization (Tang [0007]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2020/0092070A1) and in view of John Wilson et al. (US-PG-PUB 2020/0154466 A1) relying on 62/767266) hereinafter John, in view of Kim et al. (US-PG-PUB 2020/0314677 A1) in view of Tang (US-PG-PUB 2021/0007067 A1) and in view of Zhang et al. (US-PG-PUB 2021/0385832 A1).

As to claim 14. The combination of Wu, John,  Kim and  Tang   teaches all limitations of parent claim 13, 
The combination of Wu, John,  Kim and Tang   does not teach wherein the first TRP and the second TRP are a same TRP.
However Zhang  from a similar field of endeavor teaches wherein the first TRP and the second TRP are a same TRP (Zhang [0588] first and cell i.e. TRP are the same).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhang and the combined teaching of Wu, John,  Kim and Tang  to use a same TRP in order to schedule multiple CSI process. Because Zhang  teaches a method for providing beam information in a multi-TRP environment, thus providing efficient spectrum utilization (Zhang [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (US-PG-PUB 2020/0374084 A1)
Xiong et al. (US-PG-PUB 2019/0306922 A1)
Xu et al. (US-PG-PUB 2020/0350967 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412